The Honorable Bill Gwatney State Senator P.O. Box 156 Jacksonville, AR 72076-0156
Dear Senator Gwatney:
This is in response to your request for an opinion regarding Act 1059 of 1999, which requires certain disclosures on motor vehicle leases in Arkansas. You have posed three questions in this regard, as follows:
  1) Is Act 1059 of 1999 preempted by Regulation M of the Federal Reserve Board?
  2) If the answer to the above question is "no," what provisions of Act 1059 are not preempted?
3) Specifically is Section 2(a)(4) of Act 1059 preempted?
I am unable to issue an opinion regarding these matters. It has come to our attention that the issues raised in your request are the subject of litigation that is currently pending before the Pulaski County Circuit Court. See Arkansas Automobile Dealers Association, Inc. v. Mark Pryor,Att'y Gen., Case No. 99-7044, Circuit Court of Pulaski County, Second Division.
It is a long-standing policy of this office not to issue opinions on matters that are pending for decision before the courts. To do so would violate the constitutional principle of separation of powers. Because the judicial branch of government will decide the matters that you have raised, it would be inappropriate for the Attorney General, a member of the executive branch of government, to interfere with this judicial decision.
Sincerely,
MARK PRYOR Attorney General
MP:SA/cyh